Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                      No. 04-18-00002-CR

                                      Larry Donnell GIBBS
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2015 CRR 001320 D-1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due to be filed on July 6, 2018. Appellant was granted
three thirty-day extensions, making his brief due by October 4, 2018. On September 28, 2018,
appellant filed a motion to supplement the reporter’s record, which raised concerns regarding the
completeness of the record on appeal. By order dated October 5, 2018, we abated this cause to
the trial court to address the concerns raised in appellant’s motion. A supplemental reporter’s
record was filed on December 4, 2018, and a supplemental clerk’s record containing the trial
court’s findings of fact was filed on December 10, 2018. On December 18, 2018, the cause was
reinstated on this court’s docket, and appellant was ordered to file his brief by no later than
January 17, 2019. Appellant filed a fifth motion for extension of time to file his brief until
February 18, 2019. We granted the fifth motion but advised appellant this was the final extension
of time he would be granted and that if the brief was not filed by February 18, 2019, this appeal
would be abated to the trial court for an abandonment hearing and to consider whether sanctions
are appropriate. On February 19, 2019, appellant filed a sixth motion for extension of time to file
his brief. On February 21, 2019, we denied the motion and advised appellant that the brief was
due. As of the date of this order, appellant’s brief has not been filed.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?
       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has retained counsel abandoned the appeal? Because sanctions may be necessary, the
trial court should address this issue even if new counsel is retained or substituted before the date
of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than thirty (30) days from the date of this order, which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted, (2) written
findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions. All appellate filing dates are ABATED pending further orders from this
court.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court